

117 HR 4493 IH: Promoting Secure 5G Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4493IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Timmons (for himself, Mr. Hill, Mr. Budd, Mr. Steil, and Mr. Norman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Secretary of the Treasury to instruct the United States Executive Directors at the international financial institutions on United States policy regarding international financial institution assistance with respect to advanced wireless technologies.1.Short titleThis Act may be cited as the Promoting Secure 5G Act of 2021.2.United States policy regarding international financial institution assistance with respect to advanced wireless technologies(a)In generalThe Secretary of the Treasury (in this section referred to as the Secretary) shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) that it is the policy of the United States to—(1)support assistance by the institution with respect to advanced wireless technologies (such as 5th generation wireless technology for digital cellular networks and related technologies) only if the technologies provide appropriate security for users;(2)proactively encourage assistance with respect to infrastructure or policy reforms that facilitate the use of secure advanced wireless technologies; and(3)cooperate, to the maximum extent practicable, with member states of the institution, particularly with United States allies and partners, in order to strengthen international support for such technologies.(b)Waiver authorityThe Secretary may waive subsection (a) on a case-by-case basis, on reporting to the Committee on Financial Services of the House of Representatives and the Committee on Foreign Relations of the Senate that the waiver—(1)will allow the United States to effectively promote the objectives of the policy described in subsection (a); or(2)is in the national interest of the United States, with an explanation of the reasons therefor.(c)Progress reportThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act a description of progress made toward advancing the policy described in subsection (a) of this section.(d)SunsetThe preceding provisions of this section shall have no force or effect after the earlier of—(1)the date that is 7 years after the date of the enactment of this Act; or(2)the date that the Secretary reports to the committees specified in subsection (b) that terminating the effectiveness of the provisions is important to the national interest of the United States, with a detailed explanation of the reasons therefor.